30 N.Y.2d 708 (1972)
The People of the State of New York, Respondent,
v.
Donald Bucher and Emanuel Gordon, Appellants.
Court of Appeals of the State of New York.
Argued March 15, 1972.
Decided April 26, 1972.
Philip Berg and Werner L. Loeb for Donald Bucher, appellant.
Stephen Ross for Emanuel Gordon, appellant.
Robert R. Meehan, District Attorney (Sanford Cohen of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed; no opinion.